This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 PATRICIA ROBERTSON,

 3          Plaintiff-Appellee,

 4 v.                                             No. 33,597

 5 JMF TRANS,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Kevin L. Fitzwater, District Judge

 9 Patricia Robertson
10 Albuquerque, NM

11 Pro Se Appellee

12 John Mangan
13 Albuquerque, NM

14 Pro Se Appellant

15                                 MEMORANDUM OPINION

16 FRY, Judge.

17   {1}    Summary dismissal was proposed for the reasons stated in the calendar notice. No

18 memorandum opposing summary dismissal has been filed, and the time for doing so has

19 expired. DISMISSED.
1     IT IS SO ORDERED.


2
3                            CYNTHIA A. FRY, Judge

4 WE CONCUR:



5
6 JONATHAN B. SUTIN, Judge


7
8 TIMOTHY L. GARCIA, Judge




                              2